                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                     AT PADUCAH

CINDY MITCHELL                                                                         PLAINTIFF

v.                                                     CIVIL ACTION NO. 5:18-CV-P158-TBR

MCCRACKEN COUNTY JAIL                                                                DEFENDANT

                                   MEMORANDUM OPINION

       Plaintiff Cindy Mitchell filed a pro se complaint pursuant to 42 U.S.C. § 1983 (DN 1).

Upon filing the instant action, she assumed the responsibility of keeping this Court advised of

her current address and to actively litigate her claims. See LR 5.2(e) (“All pro se litigants must

provide written notice of a change of residential address . . . to the Clerk and to the opposing

party or the opposing party’s counsel. Failure to notify the Clerk of an address change may

result in the dismissal of the litigant’s case or other appropriate sanctions.”).

       On December 31, 2018, a Court Order sent to Plaintiff at the McCracken County Jail was

returned to the Court by the United States Postal Service with the envelope marked “Return to

Sender, Not Deliverable as Addressed, Unable To Forward” (DN 8). Plaintiff apparently is no

longer housed at her address of record, and she has not advised the Court of a subsequent change

of address. Therefore, neither notices from this Court nor filings by Defendant in this action can

be served on Plaintiff.

       Rule 41(b) of the Federal Rules of Civil Procedure authorizes the involuntary dismissal

of an action if a plaintiff fails to prosecute or to comply with an order of the court. See Jourdan

v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the

district court to enter a sua sponte order of dismissal.”). Although federal courts afford pro se

litigants some leniency on matters that require legal sophistication, such as formal pleading rules,
the same policy does not support leniency from court deadlines and other procedures readily

understood by laypersons, particularly where there is a pattern of delay or failure to pursue a

case. Id. at 110. “Further, the United States Supreme Court has recognized that courts have an

inherent power to manage their own affairs and may dismiss a case sua sponte for lack of

prosecution.” Lyons-Bey v. Pennell, 93 F. App’x 732, 733 (6th Cir. 2004) (citing Link v.

Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)).

         Because Plaintiff has failed to comply with this Court’s Local Rules by failing to provide

written notice of a change of address, the Court concludes that this case must be dismissed for

lack of prosecution. See, e.g., White v. City of Grand Rapids, 34 F. App’x 210, 211 (6th Cir.

2002) (“[Plaintiff’s] complaint was subject to dismissal for want of prosecution because he failed

to keep the district court apprised of his current address.”).

         The Court will enter a separate Order of dismissal consistent with this Memorandum

Opinion.

Date:    January 31, 2019




cc:     Plaintiff, pro se
        Defendant
4413.011




                                                  2
